





Exhibit 10.6




SEPARATION AND TRANSITION SERVICES AGREEMENT




This Separation and Transition Services Agreement, dated as of May 11, 2012
(this "Agreement") is entered into by and between Kelly Hickel, an individual
("Hickel") and Therabiogen, Inc., a Nevada corporation (the "Company").




1.        Separation.  Hickel agrees to provide transitional consulting
services, as the Company may reasonably require, during the next 90 days (the
"Transition Period") in order to train new officers, managers and/or directors
of the Company in all facets of the Company's business.  In consideration for
these transitional services, Hickel shall be paid $10,000, which shall be paid
as the second $10,000 of funds that come in after Dean Blechman receives his
first $10,000 payment. Hickel agrees that as of the end of the Transition
Period, he shall automatically resign from any all positions held as an officer,
director and/or manager of the Company without any action on the part of either
party required in order to effectuate such resignation The Company agrees that
Hickel shall not be terminated during this Transition Period, unless for cause
as defined in the Blechman Consulting Agreement.




2.         Release.  In consideration of receiving the payments set forth in
Section 1 above in connection with the rendering of transitional services to the
Company, Hickel hereby releases and discharges the Company and its officer,
directors, managers, members, agents, employees, successor and assigns from all
actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, damages, judgments, extents, executions,
claims, and demands whatsoever, in law, admiralty or equity that Hickel ever
had, now has or hereafter can, shall or may have, for, upon, or by reason of any
matter, cause or thing whatsoever and TheraBiogen, Inc. shall mutually release
Hickel on the same terms and description. The indemnification provided to
Officers and Directors of TheraBiogen, Inc. shall still apply as it has done and
does still for all Officers and Directors, notwithstanding this release.




3.        Non-Participation.  Hickel agrees that he shall not, at any time
following the expiration of the Transition Period, for himself or on behalf of
any third party, have any affiliation with the Company (other than as a passive
owner of the Company's securities), or have any contact whatsoever with, or do
business with, any of the Company's officers, directors, managers, members,
employees, agents, customers, vendors, suppliers, representatives or any other
third parties affiliated with the Company in any way unless requested by the
Company. Hickel shall not, at any time, say anything which is harmful to the
reputation of the Company or any of its affiliated, or which could be reasonably
expected  to  lead  any  person  to  cease  to  deal  with  the  Company  on
 substantially equivalent terms to those previously offered or at all.  Hickel
agrees that if he breaches, or threatens to breach, any portion of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief without the
need to post a bond or other undertaking to restrain any such breach.





--------------------------------------------------------------------------------

4.         Governing Law; Jurisdiction.  This Agreement shall be governed and
construed in accordance with the laws of the State of New York without regard to
the conflicts or choice of law provisions thereof.   Any legal action commenced
in connection with, directly or indirectly, this Agreement may be commenced in
the State of New York, County of Nassau or the Eastern District of New York.




5.         Entire Agreement, Modification and Construction.  This Agreement
contains the entire understanding between the Company and Hickel, and supersedes
and replaces any and all prior agreements between the parties concerning the
subject matter hereof. The terms and conditions hereof may be changed only by an
agreement in writing signed by the Company and Hickel.




6.         Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  This Agreement shall be
binding upon the execution and delivery by facsimile or electronic transmission
by all parties to this Agreement as if the same were manually executed and
delivered by such parties.




7.         Severability.  The parties agree that if any portion or provision of
this Agreement is to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the court may amend such portion or provision so
as to comply with the law in a manner consistent with the intention of this
Agreement, the remainder of this Agreement, or the application of such illegal
or unenforceable portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, will not be affected thereby,
and each portion and provision of the Agreement will be valid and enforceable to
the fullest extent permitted by law.  In the event that any provision of this
Agreement is determined by any court of competent jurisdiction to be
unenforceable by reason of excessive scope as to geographic, temporal or
functional coverage, such provision will be deemed to extend only over the
maximum geographic, temporal and functional scope as to which it may be
enforceable.




8.         Hickel's  Review  of  this  Agreement.    Hickel  acknowledges  that
 he  has  (i) carefully  read  this  Agreement,  (ii)  had  an  opportunity  to
 consult  with  independent counsel of his own choosing with respect to this
Agreement, which counsel negotiated this Agreement on Executive’s behalf, and
(iii) entered into this Agreement of his own free will.













--------------------------------------------------------------------------------




IN  WITNESS  WHEREOF,  the  Company  and  Hickel  have  executed  this Agreement
as of the date first written above.




THE COMPANY




Therabiogen, Inc.

 

 

By: /s/ Kelly T. Hickel

CEO













































